Adam Silverstein, Esq. AS-8641
Silverstein & Saperstein

30 Wall Street, 8" Floor

New York, NY 10005

Tel (212) 233-4995

Fx (646) 762-9857

adamlaw@att.net

Proposed Special Counsel

for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

Inre: Chapter 11
JUAN ALFARO DESIGN, INC, Case No. 19-42177-cec

Debtor.

 

NOTICE OF APPICATION EMPLOY AND RETAIN SILVERSTEIN & SAPERSTEIN AS
SPECIAL COUNSEL FOR THE DEBTOR, NUNC PRO TUNC, AS OF JUNE 1, 2019

PLEASE TAKE NOTICE that, upon the annexed motion of Adam Silverstein, Esq., attorney for
Juan Alfaro Design, Inc, (“Debtor”), the annexed exhibits, and Debtor’s affirmation in support, a
motion will be made before the Honorable Carla E. Craig, Courtroom 3529, at the United States
Bankruptcy Court for the Eastern District of New York, at the Conrad B. Duberstein Courthouse,
271-C Cadman Plaza East, Brooklyn, NY 11201, on July 17, 2019 at 1:45 p.m., for the entry of an
order to employ and retain Silverstein & Saperstein as special counsel for the debtor, nunc pro
tunc, as of June 1, 2019.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.) If you do not want the court to enter an Order granting any of the relief
herein requested, or if you want the court to consider your views on the motion, then on or before
July 10, 2019, you or your attorney must:

1. File with the court a written request for a hearing or, if the court requires a written response,
an answer, explaining your position, at:

United States Bankruptcy Court Eastern District of New York 271-C Cadman Plaza East, Ste
1595 Brooklyn, New York 11201

2. Ifyou mail your response to the court for filing, you must mail it early enough so the court
will receive it on or before the date stated above; You must also send a copy to:

Silverstein & Saperstein, 30 Wall Street, 8" Floor, New York, NY 10005
3. Attend the hearing scheduled to be held on Tuesday, July 9, 2019 at 2:00 p.m., in the United
States Bankruptcy Court, located at 271-C Cadman Plaza East, Courtroom 3529, Brooklyn,
New York 11201; and

4. Take any and all other steps required to oppose a motion under local rule or court order. If
you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion and may enter an order granting that relief.

Dated: June 6, 2019
New York, NY s/ Adam Silverstein, Esq.

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

Inre: Chapter 11
JUAN ALFARO DESIGN, INC, Case No. 19-42177-cec

Debtor.

 

APPLICATION BY THE DEBTOR TO EMPLOY SILVERSTEIN & SAPERSTEIN
AS SPECIAL CHAPTER 11 COUNSEL

 

TO: United States Bankruptcy Judge Carla E. Craig

Juan Alfaro Design, Inc., debtor and debtor-in-possession (“Alfaro” or the “Debtor”),
submits this Application for the entry of an order pursuant to sections 327(a), 327(e) 328(a) and
329(a) of Title 11 of the United States Code (the “Bankruptcy Code”) and Fed. R. Bankruptcy
2014(a) authorizing the debtor’s retention and employment of Silverstein & Saperstein as special
counsel nunc pro tunc as of June 1, 2019.

In support of this Application, Alfaro respectfully states as follows:

JURISDICTION AND VENUE
1. The Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334. This matter
is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).
2. The statutory basis for the relief requested herein are sections 105(a), 363(b), 507(a)(3) and
507(a)(4) of Title 11 of the United States Code, 11 U.S.C., et seq. (the “Bankruptcy Code”).
3. Venue of the case and this Application in this District is proper pursuant to 28 U.S.C. §§

1408 and 1409.
10.

11.

BACKGROUND

On April 10, 2019 (the “Petition Date”), Alfaro commenced with this Court a voluntary
case under Chapter 11 of the Bankruptcy Code. Alfaro is authorized to continue to manage
its affairs as debtor in possession pursuant to section 1107(a) and 1108 of the Bankruptcy
Code. No trustee or examiner has been appointed in this Chapter 11 case.
The debtor is a design and build metal fabricator.
The bulk of the assets of the debtor are located at 53 9" Street, Suite 37B, Brooklyn, New
York.
An individual at this location, Steve Hasenfeld, and his corporation, HMH Iron Design,
Inc., have unlawfully taken possession of these assets of the debtor, including tools,
equipment and materials that are necessary for the debtor to function.
Mr. Hasenfeld refuses to tender the assets despite demand, necessitating an application to
enforce the Automatic Stay.
Further application for civil contempt or for referral to the District Court may also be
necessary to obtain compliance.
Absent the retrieval of these assets, there is no way the debtor will be able to complete the
reorganization.

RELIEF REQUESTED
Alfaro wishes to employ Silverstein & Saperstein as special counsel to represent and assist
Alfaro during the course of this case in retrieving the property of the estate from an
individual, Steve Hasenfeld and a New York Corporation, HMH Iron Design, Inc. and to
perform other such other legal services as may be reasonably necessary to Alfaro’s

continuing operations, as more fully described below.
12.

13.

14.

15.

16.

17.

18.

19.

SILVERSTEIN & SAPERSTEIN’S OUALIFICATIONS

Alfaro has selected Silverstein & Saperstein as its counsel because of the firm’s
knowledge of Alfaro’s operations and financial affairs and because of the firm’s extensive
general experience and knowledge, and its tenacity in recovering property.
Prior to the Petition Date, Silverstein & Saperstein performed legal work for Alfaro but
was not involved in its preparation for the filing of this case.
Silverstein & Saperstein has represented Alfaro in various litigated matters with creditors
and with respect to collections of accounts receivable and has represented Alfaro with
respect to prospective contracts and business arrangements pre-petition.
The services provided by Silverstein & Saperstein have required the expertise and
assistance of Silverstein & Saperstein’s attorneys practicing in a variety of areas,
including general litigation, leasing, corporate law.
Silverstein & Saperstein is well acquainted with Alfaro’s history, operations, structure and
related matters, and Silverstein & Saperstein has the necessary background to deal
effectively with the potential legal issues and problems that may arise in the context of
this Chapter 11 case.
Alfaro is confident in Silverstein & Saperstein and believes that Silverstein & Saperstein
is well qualified to represent it in connection with the matters set forth herein.
Silverstein & Saperstein has indicated a willingness to act on behalf of the debtor and to
render the necessary professional services as attorneys for Alfaro.

SERVICES TO BE RENDERED
The services rendered or to be rendered by Silverstein & Saperstein as special Chapter

11 counsel include the following:
20. To marshal, retrieve and retain the property of the estate such that Alfaro may accomplish

21.

22.

23.

the reorganization plan.

 

Alfaro has reviewed the Declaration containing the verified statement of Silverstein &
Saperstein partner Adam Silverstein filed concurrently with this Application (the
“Declaration”). To the best of Alfaro’s knowledge, and as set forth more fully in the
Statement, the shareholders of, counsel to, and associates of Silverstein & Saperstein do
not hold or represent any interest adverse to Alfaro, and do not have any connection with
Alfaro, its creditors, any other party in interest, its respective attorneys and accountants,
the United States Trustee, or any person employed in the office of the United States
Trustee, except as may be set forth in the Declaration.

Based on the Declaration, Alfaro believes that Silverstein & Saperstein is a “disinterested
person” under Section 327 of the Bankruptcy Code. Alfaro has been informed that
Silverstein & Saperstein will conduct an ongoing review of its files to ensure that no
disqualifying circumstances arise, and if any new relevant facts or relationships are
discovered, Silverstein & Saperstein will supplement its disclosure to the Court. Alfaro
does not believe that the information disclosed in the Declaration should preclude
Silverstein & Saperstein from representing Alfaro in this Chapter 11 case.

In the event that the United States Trustee, the Court, or other parties assert or are
concerned that Silverstein & Saperstein is not disinterested, Alfaro requests that a hearing

be scheduled.
24.

25.

26.

27.

28.

29.

30.

31.

PROFESSIONAL COMPENSATION

 

Silverstein & Saperstein has agreed to be compensated in accordance with the
provisions set forth in Section 330 of the Bankruptcy Code and will apply to the Court for
allowance of compensation and reimbursement of expenses in accordance with the
applicable provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure, the Local Bankruptcy Rules, this Court’s Instructions for Filing a Chapter 11
Case and orders of this Court.
As set forth more fully in the Declaration, and subject to the Court’s approval,
Silverstein & Saperstein will invoice services in this matter at $500 per hour.
Silverstein & Saperstein will also bill Alfaro for its actual, reasonable and necessary out-
of-pocket disbursements incurred in connection with the Chapter 11 case.
Alfaro proposes that the court: (i) authorize Silverstein & Saperstein to schedule a hearing
on its application for allowance of fees and reimbursement of expenses not more than once
every ninety (90) days; (ii) allow Silverstein & Saperstein to submit their regular monthly
bills to Alfaro, with copies to the Committee of Unsecured Creditors and the Office of the
United States Trustee; and (iii) authorize Alfaro to pay up to 80% of such fees and
100% of such costs on a monthly basis, subject to later court approval.
Any fees and costs incurred prior to the Petition Date have been paid from operating
funds.

NOTICE AND PRIOR RELIEF
No previous application has been made for the employment of attorneys.
This Application has been served on the parties specified in Local Rule 2014-1(a).

WHEREFORE Alfaro respectfully requests that this Court enter an order approving
employment of Silverstein & Saperstein as special Chapter 11 counsel mune pro tunc

to June 1, 2019.

Dated June 12, 2019 Juan Alfaro Design, Inc.

By: s/ Juan Alfaro
Juan Alfaro
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:

Chapter 11

JUAN ALFARO DESIGN, INC, Case No. 19-42177-cec

Debtor.

 

DECLARATION OF ADAM SILVERSTEIN, ESQ. INSUPPORT OF APPLICATION
TO APPOINT SILVERSTEIN & SAPERSTEIN AS SPECIAL CHAPTER 11 COUNSEL

 

1.

I am an attorney duly admitted to practice before this Court and a partner of the firm
Silverstein & Saperstein, 30 Wall Street, 8° Floor, New York, NY 10005.

I submit this Affidavit in support of the Application of Juan Alfaro Designs, Inc., the above-
captioned debtor and debtor-in-possession (the ‘““Debtor”) to Employ and Retain Silverstein
& Saperstein as special counsel Debtor in connection with the above-captioned Chapter 11
case on the terms set forth in the accompanying Application.

Neither I, nor Silverstein and Saperstein, or any attorney associated with us has any
connection with the Debtor, its creditors, or any other party in interest herein or their
respective attorneys.

Furthermore, neither I nor Silverstein & Saperstein or any attorney at Silverstein &
Saperstein is a pre-petition creditor of the debtor.

Based upon all of the foregoing, I respectfully submit that Silverstein & Saperstein does
not hold nor represent any interest adverse to the debtor herein or its estate, in the matters
upon which they are to be engaged.

Silverstein & Saperstein shall make proper application to the court for compensation for

the services rendered to the debtor in this proceeding pursuant to §330 of the bankruptcy
code and pursuant to the procedures established by the order pursuant to 11 U.S.C. Sections
105(a) and 331 establishing procedures for monthly compensation and reimbursement of
expenses of professionals as may be further entered by this court.
Disinterestedness:

To the best of my knowledge, the law firm of Silverstein & Saperstein is a disinterested
person within the meaning of § 101(14) of the bankruptcy code in that its members and
associates (a) are not creditors, equity security holders or insiders of the debtor, (b) are not
and were not within two years before the filing date a director, officer or employee of the
debtor, (c) do not have an interest materially adverse to the interest of the estate, or any
class of creditors or equity security holders by reason of any direct or indirect relationship

to, connection with, or interest in the debtor, or for any other reason.
Disclosure Procedures:

In preparing this affidavit, a conflict search was conducted which compared a list of the
debtor’s known creditors, members, directors, officers, debtors, and financial institutions,
and the U.S. Trustee for Region 2, and members of his office (the “potential party list”)
against Silverstein & Saperstein’s computer database of all existing and prior matters and
contacts (the “database’’). No parties on the potential party list were identified by deponent
as current or former clients of the firm, or in any way related, such that Silverstein &
Saperstein could not be opposed to them.

Based on our investigation, Silverstein & Saperstein is a disinterested party within the
meaning of section 101(14) of the bankruptcy code, holds nor represents any adverse
interest to and has no connections to the debtor, the debtor’s estate, its creditors or any

other party in interest herein or their respective attorneys and accountants with respect to
10.

11.

12.

13.

14.

matters for which Silverstein & Saperstein is to be engaged, other than as specifically set
forth above.
Silverstein & Saperstein is not aware of any past or present relationship that would
disqualify Silverstein & Saperstein from representing the debtor.

Billing Rates:
Silverstein & Saperstein’s billing rates for 2019 are as follows: partners: $500.00 per hour;
Associates, $35—425 per hour; law clerks/paralegals - $65-100 per hour
Silverstein & Saperstein shall promptly notify the debtor, with a copy to the office of the
U.S. Trustee, of all changes in Silverstein & Saperstein’s billing rates.
Silverstein & Saperstein received a pre-petition retainer from the debtor in the total amount
of $1,500 none of the pre-petition retainer was paid towards or on account of any
antecedent debt owed to the deponent’s firm by the debtor within bankruptcy code §547
period. Furthermore, no payments other than the pre-petition retainer were received by
deponent’s firm within the bankruptcy code §547 period. Accordingly, deponent submits
that the pre-petition retainer received by deponent’s firm is not a preferential or otherwise
avoidable payment and that neither deponent nor deponent’s firm holds nor represents any
adverse interest to the debtor or its estate on matters in which deponent seeks to be retained.
This retainer shall be applied towards chapter 11 fees and expenses, and is therefore not to
be considered an “evergreen retainer” as such term is more commonly known.
Silverstein & Saperstein has agreed not to share compensation received in connection with
the debtor’s proceeding with any other entity, except as permitted under the bankruptcy

code for sharing among members and associates of Silverstein & Saperstein.
Wherefore, your deponent respectfully requests the entry of the order annexed to the

application as exhibit “b”, together with such other and further relief as is proper.

La
Adam Silverstein, Esq.
Sworn to before me this 1\

Day of yy

Notary public

   

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

Inre: Chapter 11
JUAN ALFARO DESIGN, INC, Case No. 19-42177-cec

Debtor.

 

ORDER AUTHORIZING AND APPROVING RETENTION OF BALISOK & KAUFMAN
PLLC AS ATTORNEYS FOR DEBTOR AND DEBTOR-IN-POSSESSION NUNC PRO TUNC
AS OF JUNE 1, 2019

UPON the application, dated June 12, 2019 (the ““Application’’), of the above captioned debtor and
debtor-in-possession (the “Debtor’’), seeking to retain Silverstein & Saperstein as special counsel
to the Debtor pursuant to §327(a) of title 11 of the United States Code, 11 U.S.C. §§101, et seq.
(the “Bankruptcy Code”) and Rule 2014 of the Federal Rules of Bankruptcy Procedure
(“Bankruptcy Rules’); and upon the Affidavit of Adam Silverstein, Esq. sworn to on June 12, 2019
(the “Silverstein Affidavit”); and the Court having found that Silverstein & Saperstein neither
holds nor represents an interest adverse to the Debtor or its estate, is disinterested within the
meaning of §101(14) of the Bankruptcy Code, and that its employment is necessary and would be
in the best interest of the estate, it is hereby

ORDERED that the Application is granted as set forth herein; and it is further

ORDERED that, pursuant to §327(a) of the Bankruptcy Code, the Debtor is authorized to retain
Silverstein & Saperstein as its attorneys in this case, nunc pro tunc to the Petition Date, on the
terms and conditions set forth in the Application and Silverstein Affidavit; and it is further
ORDERED that pursuant to section §327(a), Silverstein & Saperstein shall seek compensation for

legal services and reimbursement of expenses upon an application to the Court, and upon notice
and a hearing pursuant to §330 and 331 of the Bankruptcy Code, and Bankruptcy Rule 2014 and
14 E.D.N.Y.L.B.R.2014-1 and the Guidelines of the Office of the United States Trustee; and it is
further

ORDERED that prior to any increases in Silverstein & Saperstein rates, Silverstein & Saperstein
shall file a supplemental affidavit with the Court and provide ten (10) business days’ notice to the
Debtor, the United States Trustee and any official committee, which supplemental affidavit shall
explain the basis for the requested rate increases in accordance with §330(a)(3)(F) of the
Bankruptcy Code and state whether the Debtor has consented to the rate increase. The United
States Trustee retains all rights to object to any rate increase on all grounds including, but not
limited to, the reasonableness standard provided for in §330 of the Bankruptcy Code, and all rates
and rate increases are subject to review by the Court; and it is further

ORDERED, that Silverstein & Saperstein shall apply any remaining amounts of its prepetition
retainer as a credit toward post-petition fees and expenses, after such post-petition fees and
expenses are approved pursuant to the first Order of the Court awarding fees and expenses to
Silverstein & Saperstein; and it is further

ORDERED that the Court shall retain jurisdiction to hear and determine all matters arising from
the implementation of this Order; and it is further

ORDERED that if there is any inconsistency between the terms of this Order, the Application, and

the supporting Affidavit, the terms of this Order shall govern.

NO OBJECTION:

/s/ U.S. Trustee

 

 

Hon. Carla E. Craig U.S. Chief Bankruptcy Judge
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

Inre: Chapter 11
JUAN ALFARO DESIGN, INC, Case No. 19-42177-cec

Debtor.

 

CERTIFICATE OF SERVICE

 

STATE OF NEW YORK }
SS:
COUNTY OF KINGS }

I, Adam Silverstein, hereby declare, under penalty of perjury under the laws of the United States
of America, and pursuant to 28 U.S.C. § 1746, that on June 12, 2019 2019, I caused to be served
a copy of 1) NOTICE OF APPLICATION TO EMPLOY AND RETAIN SILVERSTEIN &
SAPERSTEIN AS SPECIAL COUNSEL FOR THE DEBTOR, NUNC PRO TUNC, AS OF
JUNE 1, 2019, by regular mail upon each of the parties listed on the “service-list” below by
depositing true copies of same in sealed envelopes, with postage pre-paid thereon, in an official
depository of the United States Postal Service within the borough of Brooklyn, in the City and
State of New York.

Dated: June 12, 2019
Brooklyn, NY

 

 

Adam Silverstein, Esq.

Service List:

Rachel Wolf, Esq. Office of the United

States Trustee Century Waste Services, LLC
201 Varick Street, Suite 1006 623 Dowd Ave

New York, NY 10014 Elizabeth, NJ 07201-2125
150 Sullivan Street Realty, LLC Chase Business

C/O Harvey M. Greene Esq 270 Park Ave

150 Sullivan St Brooklyn, NY 11231-1113 New York, NY 10017-2014
Better Accounting Solutions Con Edison

1650 Eastern Pkwy 12 Gold St

Brooklyn, NY 11233-4804 Brooklyn, NY 11201
Financial Pacific Leasing
3455 S 344th Way
Auburn, WA 98001-9560

Forward Financing
100 Summer St # 1175
Boston, MA 02110-2106

Funding Circle
747 Front St Fl 4
San Francisco, CA 94111-1922

Kabbage, Inc.
130 W 25th St Fl 8
New York, NY 10001-7473

Lease Corporation of America
3150 Livernois Rd Ste 300
Troy, MI 48083-5000

Liberty Industrial Gases and Welding
Supplies

600 Smith St

Brooklyn, NY 11231-2116

M. Ludvik Engineering PC
55 Washington St Ste 555
Brooklyn, NY 11201-1089

MCRL
162 Industrial Blvd Ste 2A
Hanson, MA 02341-1538

NATIONWIDE Insurance & Financial
Service

7111 Northern Blvd

Jackson Heights, NY 11372-1046

Partners Capital Investment Group
1330 Avenue of the Americas F] 22
New York, NY 10019-5494

Penn Stainless Products, Inc.
190 Kelly Rd
Quakertown, PA 18951-4208

Scottrade Bank Equipment Finance
Scottrade Bank

700 Maryville Centre Dr

Saint Louis, MO 63141-5824

Swift Capital
3505 Silverside Rd
Wilmington, DE 19810-4905

TCF Equipment Finance
11100 Wayzata Blvd Ste 801
Minnetonka, MN 55305-5503

Virtua Computers
112 W 34th St F118
New York, NY 10120-0001

Wells Fargo Forklift Lease
420 Montgomery St
San Francisco, CA 94104-1207

Yarde Metals
999 Motor Pkwy
Hauppage, NY 11788
